Title: From John Adams to Isaac Smith Sr., 15 December 1782
From: Adams, John
To: Smith, Isaac Sr.


Sr:
Paris Decr 15th. 1782. (Copy)

I have the Pleasure to congratulate you, upon the provisional Arrangement of our Affairs with England. The Terms are as good as we could obtain, and much better, considering all the Difficulties and Dangers we were in, than could have been expected.
The Fishery I think is so well secured, that we have no cause to complain, and as soon as Peace is concluded you may revive your long neglected Acquaintance at Cape-Ann, and take a ride there as often as your Health or Inclination shall require.
For the rest of my Days I shall consider my self as a Marblehead or Cape-Ann Man, and I think they ought to vote me the Freedom of their Cities in a Box of Heart of Oak, or at least to send my Wife a Quintal of Dumb Fish once a Year; for their Fisheries have cost me all my Happiness for these three Years, and very nearly cost me my Life, and her her Husband.
My best Respects &c
